DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response to the restriction requirement filed on 7/13/2022 is acknowledged. By this response, species 1 (including claims 2-3) along with generic claims 1, 4-5 and 19 have been elected without traverse. Accordingly, claims 6-18 have been withdrawn from consideration, claims 1-5 and 19 are examined in this office action.  Claims 1-19 are pending.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
The abstract of the disclosure is objected to because the abstract includes “[Object]” and “[Solution]” which should be deleted.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 2-5 objected to because of the following informalities:
In claim 2, line 2, the claimed limitation “information related to feeling of a user” should be changed to “the information related to a feeling of the user” for referring to the information from line 2 of claim 1 and the user from line 3 of claim 1.
In claim 2, line 3, the claimed limitation “a basis” should be changed to “the basis” to refer to the basis from line 6 of claim 1.
In claim 3, lines 2-3, the claimed limitation “a feeling … resources … a basis of resources related to action information” should be changed to “the feeling … the resources … the basis of the resources related to the action information”.
In claim 4, the claimed limitations “resources” in line 2, “action information” in line 4, “the storage unit” in line 5, should be changed to “the resources”, “the action information”, “the predetermined storage unit”, respectively.
In claim 5, line 3, the claimed limitation “convert the action information of the indirect resource saving” should be changed to “convert the accumulated action information of indirectly saving the resource saving
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 5-6, recites the limitation “accumulate, in units of users, action information of indirectly saving resources … on a basis of the information”. (1) The limitation “units of users” does not seem to make sense because the preceding limitation, line 3, recites only one user (i.e. the recitation of “a user”). (2) The limitation “accumulate … on a basis of the information” does not seem to make sense because the preceding limitation on line 2, recites that the information is obtained by only one action of only one user (i.e. the recitation of “sensing an action of a user”), it is not reasonable to accumulate a single information. 
Claim 1 recites the limitation “perform control, when the user is estimated to desire resources, to generate a control signal for preferentially providing the resources to the user, and transmit the control signal via the communication unit, in accordance with the accumulated action information of the user”. (1) The terms “estimated” and “preferentially” are relative terms which render the claim indefinite. The term “estimated” and ““preferentially” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. (2) The limitation “when the user is estimated to desire resources” is ambiguous as it is unclear to the examiner if the applicant is referring to the resources from line 5 of the claim, or to additional resources, and how to specify when the user is estimated to desire resources and how to estimate that the user desire the resources? For examining purpose, the limitation is read as “perform control, when the user desires the resource, to generate a control signal for providing the resources to the user, and transmit the control signal via the communication unit, in accordance with the accumulated action information of the user”.
Similarly, claims 2-5 recite the relative terms “estimated” and/or “preferentially” which render the claim indefinite.
Claim 2, lines 3-4, recites the limitation “the control unit estimates the user desires resources further on a basis of the information”. This limitation contains similar ambiguous elements as discussed in claim 1 above. 
Claim 3, lines 2-3, recites the limitation “the control unit estimates resources desired by the user on a basis of resources related to action information”. This limitation is inconsistent with the preceding limitations on line 7 of claim 1, and line 3 of claim 2, that the control unit estimates when the user desires/wants the resources, whereas this limitation recites that the control unit estimates which resources the user desires/wants. 
Claim 4, lines 4-5, recites the limitation “in accordance with action information of indirect resource saving by the user accumulated in the storage unit”. As the preceding limitation, claim 1, lines 5-6, recites “action information of indirectly saving resources in a predetermined storage unit”. It is not clear if the two recitations are the same. For examining purpose, the limitation is read as “in accordance with the accumulated action information of indirectly saving the resources in the predetermined storage unit”.
Claim 5, line 3, recites the limitation “convert the action information of the indirect resource saving”. As the preceding limitation, claim 1, line 5, recites “action information of indirectly saving resources”. it is not clear if the underlined recitations are referring to the same. For examining purpose, the limitation is read as “converts the accumulated action information of indirectly saving the resources”. Furthermore, the claimed limitations “the storage unit” on line 4, “resources” on line 6, “notification information” on lines 6-7, should be corrected to “the predetermined storage unit”, “the resources”, “the notification information”, respectively.
Claim 19, line 1, recites the limitation “by a processor”. This is unclear as what is meant "by a processor”?
Claim 19 recites substantially the same limitations as claim 1 above and is rejected on the same basis.
Due to issues identified above, the art applied on the claims will be based on the best interpretation the examiner can make.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a communication unit” (place holder) configured to “receive information” (function) in claims 1-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fiorucci et al (US 2015/0066607).
As per claim 1, Fiorucci teaches an information processing device comprising:
a communication unit configured to receive information obtained by sensing an action of a user (paras 0008: receiving, via the network interface, an indication of an activity including information about the activity and a time activity occurred; 4) determining the activity occurred within the time period for the purchase of parking; and para 0011: A server can be generally characterized as comprising: a processor, a memory coupled to the processor and a communication interface for communicating with a plurality of mobile devices); and
a control unit configured to:
accumulate, in units of users, action information of indirectly saving resources
in a predetermined storage unit on a basis of the information (para 0013: determining an amount of award points earned for the activity; and 6) storing to the memory information associated with the purchase of parking including the time period, information about the activity that occurred during the time period for the purchase of parking and the amount of award points earned for the activity to the memory; para 0186: The user account 530 can be configured to display event information 536 including points earned for each event and point totals), and
perform control, when the user desires the resource, to generate a control signal for providing the resources to the user, and transmit the control signal via the communication unit, in accordance with the accumulated action information of the user (para 0212: The award can be a credit for free or discounted parking. Also, the award can be something that affects the enforcement of parking policy. For instance, as described above, one award might allow a user to receive a warning ticket instead of an actual ticket when a parking violation has occurred; para 0216: Based upon account activity in the user's account, such as previously earned awards, the parking violation can be modified. For instance, the user 514 can receive a parking warning ticket instead of a parking violation with an associated penalty).

As per claim 4, Fiorucci teaches wherein when the user is estimated to desire resources, the control unit transmits, to the user via the communication unit, notification information indicating that the resources are preferentially provided to the user in accordance with action information of indirect resource saving by the user accumulated in the storage unit (para 0012: via the network interface, sending a message to the participant including information about the award or b) based upon the first amount of award points and second amount of award points determining an award redeemable for free or discounted transportation service. In addition, the transportation service can be selected from the group consisting of a bus, a bicycle sharing, car sharing, a water-based transportation service or a train; para 0205: For instance, if the individual has a good history of parking, the system 500 can award the individual a "free parking violation award." With the free parking violation award, the individual may receive a warning ticket rather than a parking violation with a fine. The system 500 can be configured to send to the electronic device associated with enforcement a message to issue only a warning ticket and deduct the "free parking violation award" from the user's account).

As per claim 5, Fiorucci teaches wherein the control unit converts the action information of the indirect resource saving into numerical values and accumulates the numerical values in the storage unit, and in a case where a value of a saving action of the user corresponding to resources desired by the user satisfies a predetermined condition, transmits notification information indicating that the resources are preferentially provided (paras 0188, 0012: sending a message to the participant including information about the award or b) based upon the first amount of award points and second amount of award points determining an award redeemable for free or discounted transportation service).

As per claim 19, the claim discloses similar features as of claim 1, and is rejected based on the same basis as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Fiorucci et al (US 2015/0066607).
As per claim 2-3, Fiorucci does not explicitly teach the communication unit receives information related to feeling of being in trouble of a user, and the control unit estimates that the user desires resources on a basis of the resources related to action information of the user. However, Fiorucci teaches that the system may allow the user to select the awards based on their point totals and then, deduct the used points from their user account (para 0188: the system 500 may allow the user to select the awards based on their point totals and then, deduct the used points from their user account 530; and para 0207: if the user account data, such as 536, shows that the user validated an activity, such as going to the doctor, and received a ticket before returning to their car where the activity was validated within some time period after the parking was purchased the system 500 can be configured to give the user a reduced fine up to no fine depending on the type of activity that was validated). Fiorucci obviously teaches receiving information relating to feeling being in trouble (i.e. receiving a ticket before returning to their car) and providing resources desired by the user relating to the action information (para 0207: the system 500 can be configured to give the user a reduced fine up to no fine depending on the type of activity that was validated) to encourage behaviors while a parking space is being utilized.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM T NGUYEN/Primary Examiner, Art Unit 2456